                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-9365 PA (MAAx)                                           Date       January 15, 2020
 Title             National Academy of Recording Arts and Sciences, Inc. v. Christian Grammy Awards, et
                   al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                               Not Reported                              N/A
                 Deputy Clerk                             Court Reporter                           Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                     None
 Proceedings:                  Order to Show Cause Re: Dismissal For Lack Of Prosecution

       Generally, defendants must answer the complaint within 21 days after service (60 days if the
defendant is the United States). Fed. R. Civ. P. 12(a)(1).

        In the present case, it appears that this time period has not been met. Accordingly, the court, on
its own motion, orders plaintiff to show cause in writing on or before January 27, 2020, why this action
should not be dismissed, as to Christian Grammy Awards and Amigos Unidos Transformando Vidas,
Inc., for lack of prosecution. Pursuant to Rule 78 of the Federal Rules of Civil Procedure, the court finds
that this matter is appropriate for submission without oral argument. The Order to Show Cause will
stand submitted upon the filing of plaintiff’s response. Failure to respond to this Order may result in the
imposition of sanctions, including but not limited to dismissal of the complaint.

         IT IS SO ORDERED.



                                                                                                     :
                                                               Initials of Preparer                TJ




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 1
